DETAILED ACTION
This action is responsive to the application filed 3/12/19. 
Claims 1-10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither singly nor in combination teaches the combined limitations of independent claim 1.
The closest available prior art references are Osorio al. (US 7204833, “Osorio”) and Edwards et al. (US 6041610, “Edwards”).
Regarding claim 1, Osorio teaches a device for cooling an organ locally (Abstract, ‘A multi-purpose device mechanism for sensing and control of changes in brain state includes a shaft portion and extendible elements structured for insertion into target tissue of the brain of a subject patient, cooling means configured to operatively apply cooling therapy to the target tissue’), comprising an elongate stem (Figs. 2a-3b, shaft 37) comprising a far end intended to make contact with an organ to be cooled (Abstract, ‘for insertion into target tissue of the brain of a subject patient’; fig. 4a, showing the shaft portion implanted into the brain) and comprising: a cooling element (Abstract, ‘cooling means configured to operatively apply cooling therapy to the target tissue33’). 
Osorio fails to teach that the cooling element comprises a cold finger, a crystal that has a capacity to cool via excitation at a set excitation wavelength, said crystal being positioned adjacent to said cooling element, an optical guide that is able to convey a light signal at said excitation wavelength and that opens onto said crystal, an illuminating system comprising at least one light source, which light source is arranged to emit said light signal.
Edwards teaches an optical refrigerator (Abstract) which comprises a cold finger (Fig. 1, cold finger 32), a crystal that has a capacity to cool via excitation at a set excitation wavelength (Col. 6, lines 29-30, ‘Yb-doped ZBLAN glass (the material anticipated to be used in the present optical refrigerator)’; col. 1, lines 9-14, ‘The present invention relates generally to laser-induced optical refrigeration using a working material having net anti-Stokes fluorescence’), said crystal being positioned adjacent to said cooling element (Fig. 1, disk of cooling material  located adjacent cold finger 32), and an illuminating system comprising at least one light source, which light source is arranged to emit said light signal (Fig. 1, pump laser 24).
While Edwards teaches an optical refrigeration system which has a similar structure to the cooling subcomponent claimed by applicant, it is the examiner’s position that Edwards is non-analogous art and therefore not properly combinable with Osorio. For instance, Edwards is directed to a generic optical refrigerator and therefore is not in the same field of endeavor as Osorio which is directed to a device used to cool brain tissue in order to control epileptic seizures. Further, the examiner could find not a single reference which taught the use of the claimed optical cooling modality in the context of an in vivo medical device.
Therefore, considering the complete absence of this type of optical cooler from the disclosures of prior art medical devices, it is the examiner’s opinion that Edwards would not have logically commended itself to an inventor when selecting a cooling modality for an in-vivo medical device. 
Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794